TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 9, 2015



                                       NO. 03-13-00762-CV


                                   Fakhrealam Atiq, Appellant

                                                  v.

                                CoTechno Group, Inc., Appellee




             APPEAL FROM 207TH DISTRICT COURT OF HAYS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
             REVERSED AND RENDERED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment rendered by the trial court on October 23, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders

judgment dismissing appellee’s claims against appellant for want of personal jurisdiction. The

appellee shall pay all costs relating to this appeal, both in this Court and the court below.